Motion to dismiss appeal. The only reason suggested in support of said motion is the failure of appellant, before the filing of said motion, to cause to be transmitted to this court, a copy of the judgment-roll. It does appear that within seven days after service of notice of motion, and before the hearing thereof, appellant caused a transcript embracing such judgment-roll to be filed. All that is essential to a review of the action of the superior court is now before this court. Under rule XV of the supreme court, [144 Cal. xlvii, 78 Pac. x], respondent's motion may be considered as an objection to the transcript, affecting appellant's right to be heard, and the same was answered by filing the transcript embracing the judgment-roll. "The object of the above-mentioned rule is to enable the appellant to remedy any defect or omission of the transcript for the purpose of enabling him to present his appeal upon the merits, and is to be liberally construed for that purpose." (Warren v. Hopkins, 110 Cal. 509, [42 P. 987].)
Motion to dismiss appeal denied.